DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 16, the closest prior art of record, Bidmead et al. (US Pub. 20120328116) discloses a headset system comprising:  a headset comprising at least one microphone and at least one speaker and configured to transmit and receive sound; a wire system coupled to the headset and comprising a wire; and a control unit coupled to the wire system and configured to:  receive from the wire a combined signal comprising a first signal and a second signal, determine that the first signal is a spurious signal, and detect a failure of the wire system based on the determining.  
However, Bidmead fails to teach the combination of a headset system comprising:  a headset comprising at least one microphone and at least one speaker and configured to transmit and receive sound; a wire system coupled to the headset and comprising a wire; and a control unit coupled to the wire system and configured to:  receive from the wire a combined signal comprising a first signal and a second signal, determine that the first signal is a spurious signal; determine a first peak value from the first signal; determine a second peak value from the second signal; perform a comparison of the first peak value and the second peak value; and detect a failure of the wire system based on the comparison.
Regarding independent claim 26, the closest prior art of record, Joho et al. (US Pub. 20100272284) discloses a headset system comprising: a headset comprising:  a first outer microphone, a first inner microphone, and a first speaker; a wire system coupled to the headset and comprising:  a first power supply wire configured to provide power to the headset, a first outer microphone wire configured to provide communication to and from the first outer microphone, a first inner microphone wire configured to provide communication to and from the first inner microphone, and a first speaker wire configured to provide communication to and from the first speaker; and a control unit coupled to the wire system and configured to detect for a failure.  
However, Joho fails to teach the combination of a headset system comprising:  a headset comprising:  a first outer microphone, a first inner microphone, and a first speaker; a wire system coupled to the headset and comprising: a first power supply wire configured to provide power to the headset, a first outer microphone wire configured to provide communication to and from the first outer microphone, a first inner microphone wire configured to provide communication to and from the first inner microphone, and a first speaker wire configured to provide communication to and from the first speaker; and a control unit coupled to the wire system and configured to detect for a failure in the first power supply wire, the first outer microphone wire, the first inner microphone wire, and the first speaker wire, wherein the control unit is further configured to: receive a first signal from the first outer microphone; receive a second signal from the first inner microphone; determine a first peak value from the first signal; determine a second peak value from the second signal; perform a comparison of the first peak value and the second peak value; and further detect for the failure based on the comparison.
Regarding independent claim 32, the closest prior art of record, Stensby et al. (WO 02/17836 A1) discloses a method comprising: receiving environmental sound from an outside environment; receiving spoken sound from a human voice present in front of an ear drum; converting the environmental sound to a first electrical signal; converting the spoken sound to a second electrical signal; and processing the first electrical signal and the second electrical signal.  
However, Stensby fails to teach the combination of a method implemented in a headset system, the method comprising:  receiving environmental sound from an outside environment; receiving spoken sound from a human voice present in front of an ear drum; converting the environmental sound to a first electrical signal; converting the spoken sound to a second electrical signal; processing the first electrical signal and the second electrical signal; determining whether the first electrical signal, the second electrical signal, or a combination of the first electrical signal and the second electrical signal is mixed with a spurious signal; and receiving the first electrical signal from a first outer microphone in the headset system; receiving the second electrical signal from a first inner microphone in the headset system; determining a first peak value from the first electrical signal; determining a second peak value from the second electrical signal; performing a comparison of the first peak value and the second peak, value; and detecting for the spurious signal based on the comparison.  The distinct features, as disclosed in independent claims 16, 26 and 32 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654